— In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals from an order of the Family Court, Westchester County, dated May 5, 1978, which directed that he pay petitioner $50 per week support and a counsel fee of $750. Order reversed, on the law, without costs or disbursements, and petition dismissed. The Family Court did not have jurisdiction to entertain the petition herein because there was pending a Supreme Court action brought by petitioner for a separation (see Family Ct Act, § 464; Matter of Lo Casto v Lo Casto, 45 AD2d 712; see, also, CPLR 3217; Matter of Lopez v Lopez, 63 Mise 2d 252; McKay v McKay, 82 Mise 2d 929). The record did not justify application of the public assistance exception (see Matter of Lopez v Lopez, supra; McKay v McKay, supra). Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.